Citation Nr: 0831040	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-39 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for polyneuropathy of 
the bilateral feet.

2.  Entitlement to an increased rating for residuals of a 
head trauma to include a cognitive disorder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

The Board observes that during the travel Board hearing in 
June 2006 the veteran's representative indicated that the 
veteran would like the VA to consider a separate claim of 
entitlement to service connection for depression to include 
as secondary to his service-connected rheumatoid arthritis.  
This issue is not on appeal before the Board; therefore, the 
proper course of action is to refer it to the RO for 
development and consideration.


FINDINGS OF FACT

1.  The competent medical evidence reveals that the veteran's 
current polyneuropathy of the bilateral feet was not 
etiologically related to military service or to his service-
connected residuals of a head trauma.

2.  The competent medical evidence of record shows that the 
veteran's service-connected residuals of a head trauma with 
cognitive impairment have exhibited symptoms such as mild 
memory and concentration problems, and did not result in a 
diagnosis of multi-infarct dementia.
CONCLUSIONS OF LAW

1.  The veteran's polyneuropathy of the bilateral feet is not 
proximately due to or a result of the service-connected 
residuals of a head trauma.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2007).  

2.  The veteran's current polyneuropathy of the bilateral 
feet was not incurred in or aggravated by active service, nor 
may it be presumed related to service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of a head trauma with a cognitive disorder have not 
been met or approximated for any period of the claim.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124(a), 4.130, 
Diagnostic Codes 8045, 9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A September 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for peripheral polyneuropathy of the bilateral 
feet.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

The Board notes that the notice provided to the veteran did 
not address either the rating criteria or the effective date 
provisions that are pertinent to the veteran's claim.  Such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Therefore, 
the Board finds that the requirements of VCAA regarding the 
duty to notify have been met for the service connection claim 
and that VA has no further duty prior to Board adjudication.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

The September 2004 VCAA letter notified the veteran of the 
type of evidence needed to support the claim for an increased 
rating for residuals of brain trauma, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Specifically, the letter informed the veteran that to 
establish entitlement to an increased rating the evidence 
must show that the service-connected condition had gotten 
worse.  

The Diagnostic Codes under which the veteran is currently 
rated for his service-connected residuals of a head trauma 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  VA did not provide the veteran 
general notice of that requirement.  The specific rating 
criteria for evaluating head trauma and how (based on what 
symptomatology) each rating percentage is assigned were 
provided to the veteran in the November 2006 Statement of the 
Case.  Although the veteran was not sent an independent 
letter providing notice of this information, the records 
indicate that no prejudice resulted.  The veteran was able to 
participate effectively in the appeals process, including 
testifying at a Board hearing, and the veteran had ample time 
to submit evidence.  Furthermore, the veteran is represented 
by a state service organization, which would have knowledge 
of the information necessary to substantiate the veteran's 
claim.

With regard to the duty to assist, the claims file contains 
service treatment records, VA medical treatment records, 
private treatment records, SSA records and VA examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further available evidence not already of 
record.   The Board acknowledges that the veteran's 
representative states that the VA opinion for peripheral 
polyneuropathy was inadequate.  After a careful review of the 
record, the Board has determined that the examiner's opinion 
is adequate as it was based upon consideration of the 
veteran's claim file, which included a review of his medical 
history and past examinations and he provided a clear 
rationale for his opinion.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for peripheral polyneuropathy of the bilateral 
feet secondary to his service-connected head trauma.  The RO 
denied his claim.  The veteran appeals this decision. 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, including polyneuropathy, which 
is considered a neurological disorder, that are manifested to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The medical evidence shows that the veteran was diagnosed 
with idiopathic polyneuropathy in a December 2004 VA 
examination.  Thus, the first criterion for service 
connection has been met.  See 38 C.F.R. § 3.310(a); Pond, 12 
Vet. App. at 346.

However, the second criterion for a secondary service 
connection claim has not been met, as the competent medical 
evidence of record does not show that peripheral 
polyneuropathy of the bilateral feet was caused by or 
aggravated by the service-connected head trauma.  
Specifically, the December 2004 VA examiner provided the 
opinion that it was unlikely that the veteran's 
polyneuropathy was caused by his service-connected head 
trauma.  He went on to state that a causal relationship 
between the head trauma and the subsequent peripheral 
neuropathy is neurologically and physiologically implausible 
and this conclusion is strengthened by the temporal evolution 
of his symptoms, as the veteran's peripheral neuropathy 
developed several years after his head trauma.  The record 
reflects that the examiner reviewed the claims file and the 
veteran's treatment records and the examiner conducted a 
complete examination of the veteran's lower extremities prior 
to providing his opinion.  Accordingly, the Board finds that 
the examiner's opinion is highly probative.  

The only evidence that indicates the veteran's polyneuropathy 
of the bilateral feet is related to his service-connected 
head trauma is from the veteran's own statements.  Lay 
persons can provide an account of observable symptoms.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters, such as an opinion 
on the etiology of the veteran's polyneuropathy, have no 
probative value because lay persons are not competent to 
offer medical diagnoses or opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (professional opinions are 
required to address areas of knowledge requiring expertise).  
As the competent medical evidence does not link the veteran's 
current polyneuropathy of the bilateral feet to his service-
connected residuals of a head trauma, service connection on a 
secondary basis is not warranted.

As the veteran also raised the issue that his polyneuropathy 
was due to exposure to organophosphate poisoning during 
service in his September 2005 notice of disagreement, the 
Board will consider the claim under this theory of 
entitlement.  After a careful review of the record, the Board 
finds that the medical evidence shows that the veteran did 
not incur polyneuropathy o the bilateral feet during service 
or incurred this disability within the first year of 
discharge from service  38 C.F.R. §§ 3.303(b), 3.307, 3.309; 
Pond, 12 Vet. App. at 346.  There is some evidence that the 
veteran may have had distal sensory neuropathy in his feet as 
early as September 2001 when the veteran sought treatment for 
numbness in his feet.  At that time, the physician stated 
that his symptoms seemed to be consistent with a distal 
sensory neuropathy, but the symptoms appear to be resolving.  
The evidence of record indicates that the veteran was first 
diagnosed with polyneuropathy in December 2004, approximately 
7 years after the veteran was discharged from military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent medical evidence 
indicating that the veteran's current polyneuropathy of the 
bilateral feet is etiologically related to service or any 
event in service including the alleged exposure to 
organophosphate poisoning.   Thus, the Board finds that 
entitlement to service connection for polyneuropathy of the 
bilateral feet due to exposure to organophosphate in service 
must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for polyneuropathy of the 
bilateral feet is not warranted.    

III.  Merits of the Claim for Increased Rating

The veteran filed a claim in August 2004 for an increased 
rating of his service-connected residuals of a head trauma 
with manifestations of a cognitive disorder.  The RO denied 
the veterans claim.  He appeals this decision.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  The determination of whether an increased 
evaluation is warranted is based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).

The veteran's disability is evaluated under hyphenated 
Diagnostic Code 8045-9304, in 38 C.F.R. §§ 4.124a and 4.130.  
Diagnostic Code 8045 evaluates brain disease due to trauma.  
It provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic code specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.   38 C.F.R. § 4.124a, Diagnostic Code 8045.  The 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  Id.  Ratings in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  

It is noted that the veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 8045-
9304 for subjective complaints, and that a rating in excess 
of 10 percent is not assignable under Diagnostic Code 9304 in 
the absence of a diagnosis of multi-infarct dementia, as a 
consequence of brain trauma.  In this case, the competent 
medical evidence of record shows that the veteran has mild 
concentration and memory problems due to head trauma.  A 
December 2004 VA examination report revealed that the 
veteran's judgment was intact, his insight was adequate and 
he appeared to be cognitively intact.  However, the record 
clearly shows that the veteran has not been clinically 
diagnosed with multi-infarct dementia due to head trauma.  
Therefore, the Board finds that during the entire appeals 
period the veteran's residuals of a head trauma manifested by 
cognitive impairment has not met or approximated the criteria 
for a rating in excess of 10 percent.  See Hart v. Mansfield, 
21 Vet.App. 505 (2007).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is that a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

There has been no showing that the veteran's service-
connected residuals of a head trauma has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
a disability.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the residuals of head 
trauma to include a cognitive disorder.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

1.  Entitlement to service connection for polyneuropathy of 
the bilateral feet is denied.

2.  Entitlement to an increased rating in excess of 10 
percent for head trauma with a cognitive disorder, for the 
entire period of the claim, is denied.  



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


